J-A17011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF MARY                      :   IN THE SUPERIOR COURT OF
    KOCHERSPERGER, AKA MARY E.                 :        PENNSYLVANIA
    KOCHERSPERGER, DECEASED                    :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: ANNE KOCHERSPERGER              :       No. 3264 EDA 2016

                  Appeal from the Orders September 14, 2016
               In the Court of Common Pleas of Delaware County
                    Orphans’ Court at No(s): No. 2015-0003

BEFORE:      GANTMAN, P.J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                          FILED OCTOBER 27, 2017

        Appellant, Anne Kochersperger, challenges the orders, entered in the

Delaware County Court of Common Pleas Orphans’ Court, which (1)

dismissed as untimely Appellant’s appeal from the decree of the Register of

Wills and (2) overruled Appellant’s objections to the account and inventory

of the Administrator C.T.A. of the Estate of Mary Kochersperger, Decedent.1

We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

____________________________________________


1 This appeal is properly before us pursuant to Pa.R.A.P. 341(b)(1), because
it lies from orders which dispose of all the claims and parties in this matter.
Alternatively, the orders can be considered immediately appealable under
Pa.R.A.P. 342(a)(5) and (a)(6), because they represent determinations of
the status of a fiduciary and an interest in real property, respectively.


_________________________

*Retired Senior Judge assigned to the Superior Court.
J-A17011-17


restate them. We add only that the court ordered a concise statement of

errors complained of on appeal, per Pa.R.A.P. 1925(b) and Appellant

complied.

      Appellant raises the following issues for our review:

         [WHETHER] THE APPOINTMENT OF AN ADMINISTRATOR
         CTA ON MARCH 14, 2014, [MAY] BE VOIDED AS A RESULT
         OF AN APPEAL FILED OCTOBER 21, 2015?

         [WHETHER] THE STRANGER TO THE BLOOD OF A
         PARTIALLY INTESTATE DECEDENT AND ALSO NOT A
         CREDITOR OF THAT DECEDENT NEVERTHELESS [MAY] BE
         APPOINTED ADMINISTRATOR CTA?

         IS A PETITION FOR GRANT OF LETTERS CTA WHICH
         CONSCIOUSLY OMITS THE NAMES OF KNOWN SUI JURIS
         HEIRS   OF   THE  PARTIAL INTESTATE  DECEDENT
         SUFFICIENT TO SUPPORT THE GRANT OF LETTERS TO
         THAT APPLICANT?

         DOES A NEGLECTED, ALLEGEDLY MORE-THAN-22-YEAR-
         OLD DOCUMENT PURPORTEDLY EXECUTED BY ONE
         GRANTOR WHOSE NAME WAS MISSPELLED THREE TIMES
         ON THE DOCUMENT, BY ANOTHER GRANTOR DESCRIBED
         BY COUNSEL AS SIGNIFICANTLY MENTALLY DISABLED,
         NEVER RECORDED, NEVER ACKNOWLEDGED, AND NOT
         EXECUTED ON THE LINES PROVIDED FOR GRANTORS
         NEVERTHELESS    TRANSFER    CERTAIN  PROPERTY
         INTERESTS TO NOMINAL GRANTEES?

(Appellant’s Brief at 8-9).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Spiros E.

Angelos, we conclude Appellant’s issues merit no relief.      The trial court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Orphans’ Court Opinion, dated December 6, 2016, at 3-10)

                                     -2-
J-A17011-17


(finding (1-3) on October 21, 2015, Appellant challenged letters of

administration previously granted to Mr. Sherman on March 13, 2014, which

was well beyond 1-year statute of limitations period; appointment of Mr.

Sherman as administrator is not void ab initio, because Register of Wills may

diverge from order of preference of administrators in favor of nominee of

any person with preference who renounces right to letters of administration;

Mr. Sherman attached to petition for letters of administration, renunciations

of Decedent’s two surviving daughters and surviving son; Register of Wills

also has authority to diverge from order of preference for good cause; in his

petition for letters of administration, Mr. Sherman alleged potential buyers of

Marple property would lose their mortgage commitment to purchase

property, on March 14, 2014, and that appointment of administrator was

necessary to complete purchase; Appellant failed to established fraud

against court or Register of Wills regarding grant of letters of administration

to Mr. Sherman; moreover, Appellant testified that, when Mr. Sherman filed

petition for letters of administration, Appellant knew estate would be opened

for Decedent, and Mr. Sherman’s partner was initially going to be nominated

administrator; Appellant testified she had no objection to Mr. Sherman’s

partner serving as administrator and had no objection when she learned Mr.

Sherman was appointed administrator, because his partner was unavailable;

(4) on February 9, 1990, Marple property was originally purchased in name

of Jeffrey Stewart and Christine Stewart, husband and wife, and John


                                     -3-
J-A17011-17


Sheridan and Decedent; Susan Sheridan testified that Jeffrey Stewart,

Christine Stewart, John Sheridan, and Decedent signed subsequent deed in

her presence and deed was completed in 1991; 1991 deed transferred title

from Jeffrey Stewart and Christine Stewart, husband and wife, and John

Sheridan and Decedent to John Sheridan and Susan Sheridan, husband and

wife, and Jeffrey Stewart and Christine Stewart, husband and wife;

Decedent’s name on 1991 deed is misspelled, but misspelling matches

Decedent’s name on 1990 deed; although 1991 deed was not dated,

notarized, or recorded, Decedent’s will does not mention Marple property;

Ms. Sheridan credibly testified on validity of deed; based on weight and

credibility of testimony and inspection of 1991 deed, court found Decedent

signed 1991 deed, 1991 deed was delivered to grantees and was valid; at

her death, Decedent had no interest in Marple property).   Accordingly, we

affirm on the basis of the Orphans’ court opinion.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2017




                                    -4-
Circulated 10/03/2017 03:36 PM